Title: To Benjamin Franklin from Lafayette, 9 July 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Paris, July 9, 1782.
I have the honour to inform you, my dear Sir, that Mr. Grenville’s express is arrived this morning by way of Ostend. The gentleman is gone to Versailles. I fancy he will wait upon you, and will be much obliged to you, to let me know what your opinion is. I am going to Saint Germain, but if any intelligence comes to hand will communicate it as soon as possible. I rest respectfully and affectionately, yours,
La Fayette.
